Citation Nr: 0326405	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1974.  He served in the Alabama Air National Guard 
from September 15, 1979 to September 14, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for cardiovascular disease 
with hypertension.  

With respect to the appealed issues of entitlement to service 
connection for PSTD, bilateral hearing loss and tinnitus, the 
Board notes that these benefits were granted by the RO in 
September 2001 and December 2002 rating decisions, 
respectively.  Therefore, the only issues remaining for 
appellate review are the ones listed on the front page of 
this decision.  


REMAND

The veteran maintains that his current cardiovascular 
disability, diagnosed as coronary artery disease and 
hypertension had their onset during active service and that 
they have continued since that time.  He contends that after 
discharge from service in 1974, he sought treatment from a 
private physician, S.O., M.D., and that he attempted to 
obtain these records but they had been destroyed.  In the 
alternative, the veteran and his representative maintain that 
he has a cardiovascular disability and hypertension as 
secondary to the service-connected PTSD.  Hence, the veteran 
appears to raise inextricably intertwined issues of secondary 
service connection, which have not been adjudicated by the 
RO.  As noted above, the RO has adjudicated, and developed 
for appellate consideration, the issue of entitlement to 
service connection for a cardiovascular disease with 
hypertension on a direct basis.  The Board notes that the RO 
has not yet had the opportunity to consider service 
connection on a secondary basis for the issues on appeal 
under 38 C.F.R. § 3.310 (2002) or under Allen v. Brown, 7 
Vet. App. 439 (1995).

A September 1979 entrance examination report for the Alabama 
Air National Guard reflects that the veteran reported 
receiving medical treatment in 1978 for an episode of high 
blood pressure.  However, these treatment reports are not 
contained in the claims file.  As the veteran has maintained 
that his hypertension and cardiovascular disorders had their 
onset during active service, and that he sought treatment for 
these disabilities a year after service discharge in 1975, 
the 1978 treatment reports might contain information which is 
relevant to the veteran's claims.

While the record contains VA heart and hypertension 
examination reports reflecting diagnoses of hypertension and 
coronary artery disease, neither examiner offered an opinion 
as to the etiology of the aforementioned disorders, to 
include whether or not they are secondary to, or aggravated 
by, the service-connected PTSD.  The Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and request that he complete the 
appropriate form providing authorization 
for the release to VA of all of his 
treatment records from the physician who 
treated him for high blood pressure in 
1978.  When requesting these records, 
specify that actual treatment records, as 
opposed to simply summaries, are 
preferred, if available.  If these 
records are not available, documentation 
as to this must be contained in the 
claims file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
including VA and private, who may possess 
additional records pertinent to the 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran dating from 1975 to the 
present, which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  The RO should arrange for a VA 
examination of the veteran by a 
cardiologist to determine the existence 
and etiology of any currently present 
cardiovascular disorder and hypertension.  
The claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The examiner 
must indicate that a review of the claims 
file was made.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
After review of all of the material in 
the claims file, the examiner must 
provide opinions as to: 

Whether it is at least as likely as not 
that any currently present cardiovascular 
disorder and hypertension are 
etiologically related to the veteran's 
military service, were manifested within 
a year of service discharge in 1974, or 
were caused or chronically worsened by 
the service-connected PTSD.  

The rationale for all opinions expressed 
should be fully detailed.  If the cause 
of the veteran's cardiovascular 
disability and hypertension is not the 
service-connected PTSD, the examiner is 
still requested to proffer an opinion, to 
the extent feasible, as to what 
additional severity, if any, of the 
current cardiovascular disability and 
hypertension, exists solely due to 
aggravation by the service-connected 
PTSD.  The rationale for all opinions 
expressed should be provided in a 
typewritten report.  The examination 
report must be typed.

4.  After completion of the foregoing, 
the RO should re-adjudicate the issues on 
appeal, as well as adjudicate the issues 
of entitlement to service connection for 
cardiovascular disorder and hypertension 
as secondary to service-connected PTSD.  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond within the 
applicable time before the claims file is 
returned to the Board for further review.  

The veteran and his representative must 
also be informed of the veteran's rights 
to appeal any adverse determination 
relative to an inextricably intertwined 
issues of entitlement to service 
connection for cardiovascular disorder 
and hypertension as secondary to service-
connected PTSD.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




